Earle, J.
delivered the judgment of the court. From the proceedings it appears that the estate of the lunatic was amply sufficient for his support. Of this the trustee must have been sensible when he consented to the order of the chancellor of the 28th of October 1802, the plain meaning of which is, that the trustee should use the property ot the lunatic as bis own, without being held to account for the profits of if, and should keep and provide for the lunatic in a manner suitable to his situation in life, paying all incidental expenses, and looking to the clear profits for compensation for his care and trouble. The court consider the expenses attending the birth and raising the young negroes of the lunatic, as well as the other charges appearing on the ac-*551éount exhibited by the trustee, as incidental to the trust, and the possession of the property under it, and are therefore of opinion, that the chancellor misjudged in confirming the report of the auditor which allowed those charges.
The proceedings in chancery in this cause are informal and irregular, but it appears to the court, that the chancellor’s decree, unreversed, would be final and conclusive in its operation, on those of the representatives of the deceased lunatic that have become parties to it.
The court therefore decide, that the decree of the court of chancery be reversed, with costs to the appellants, in this court and in the court of chancery.
DECREE REVERSED.